Title: To George Washington from Tobias Lear, 15 March 1797
From: Lear, Tobias
To: Washington, George



My dear Sir,
Philada March 15th 1797.

I have before me your respected favers of the 9th, 10th & 12th inst. which have been received in due course. The directions contained in these several letters shall be duly attended to & the articles therein mentioned, forwarded.
We have been fortunate in getting the things on board the Vessel without any injury and they are well stowed. A few more are to

go down this morning (if rain should not prevent) which will complete her lading, and tomorrow, if wind & weather permit, she will probably sail. There will still remain a few articles which cannot be put on board this Vessel; but will be sent by another which will sail early next week.
The House is now preparing for the President, and he proposes to come in on Monday next, when I presume everything will be in as good order as it can be put.
The furniture of the Green Drawing Room & other Articles sold at Auction went off very low indeed. The numbers attending the Auction was considerable; but they were disappointed in an expectation which they had formed that the Painting, P⟨r⟩ints &c. were to have been sold. The Lustres—Stoves & other fixtures in the House will be taken by the President at cost or a fair valuation. There is nothing to be sold of the public furniture.
It is my intention to tarry in this place through the present week, in which time I trust that everything respecting the House, furniture &c. will be settled & closed—when I shall go on to the Potomac & take on with me all the accounts &c. belonging to you.
We are all well here, and Mr Dandridge unites in offering his best respects to all at Mt Vernon with—my dear Sir, Your respectful & affectionate friend & Servt

Tobias Lear

